UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2010 Date of reporting period: November 30, 2009 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/09 (Unaudited) COMMON STOCKS (98.3%)(a) Shares Value Basic materials (1.5%) Anglo American PLC (United Kingdom) (NON) 147,845 $6,385,122 Chemicals (14.3%) Agrium, Inc. (Canada) 129,000 7,170,193 Air Products & Chemicals, Inc. 58,300 4,834,819 Akzo Nobel NV (Netherlands) 73,032 4,647,145 Cabot Corp. 87,000 1,994,910 Celanese Corp. Ser. A 131,800 3,922,368 Dow Chemical Co. (The) (S) 345,000 9,584,100 E.I. du Pont de Nemours & Co. (S) 100,000 3,458,000 JSR Corp. (Japan) 169,500 3,259,918 Monsanto Co. 78,908 6,371,821 Nitto Denko Corp. (Japan) 96,400 3,095,618 Shin-Etsu Chemical Co., Ltd. (Japan) 87,100 4,735,671 Symrise AG (Germany) 135,270 2,943,092 Yara International ASA (Norway) 137,900 5,929,203 Combined utilities (1.6%) El Paso Corp. 710,400 6,791,424 Conglomerates (0.6%) Noble Group, Ltd. (Hong Kong) 1,153,000 2,582,960 Construction (3.0%) CRH PLC (Ireland) 140,549 3,545,912 HeidelbergCement AG (Germany) 52,865 3,528,333 HeidelbergCement AG 144A (Germany) 23,298 1,554,962 Lafarge SA (France) 50,175 4,127,250 Containers (1.2%) Crown Holdings, Inc. (NON) 100,309 2,524,778 Owens-Illinois, Inc. (NON) 88,800 2,776,776 Energy (oil field) (5.3%) Halliburton Co. (S) 264,200 7,756,912 Schlumberger, Ltd. (S) 145,300 9,283,217 Transocean, Ltd. (Switzerland) (NON) 67,800 5,789,442 Machinery (0.4%) China National Materials Co., Ltd. (China) 2,379,000 1,746,692 Metals (18.7%) ArcelorMittal (Luxembourg) (S) 192,408 7,530,061 BHP Billiton PLC (United Kingdom) 694,526 21,393,348 BlueScope Steel, Ltd. (Australia) 1,937,087 4,798,573 Cia Vale do Rio Doce Class A (Preference) (Brazil) 209,000 5,045,772 Freeport-McMoRan Copper & Gold, Inc. Class B (NON) (S) 82,810 6,856,668 Goldcorp, Inc. (Canada) 122,800 5,120,927 JFE Holdings, Inc. (Japan) 106,600 3,509,668 Kazakhmys PLC (United Kingdom) (NON) 246,384 5,061,514 Steel Dynamics, Inc. (S) 177,500 3,003,300 Tokyo Steel Manufacturing Co., Ltd. (Japan) 1,300 14,709 United States Steel Corp. (S) 83,800 3,742,508 Vedanta Resources PLC (United Kingdom) (S) 148,931 5,698,721 Xstrata PLC (United Kingdom) (NON) 496,938 8,861,652 Oil and gas (51.7%) Anadarko Petroleum Corp. 145,700 8,673,521 BG Group PLC (United Kingdom) 786,223 14,328,714 BP PLC (United Kingdom) 2,785,787 26,424,250 Cairn Energy PLC (United Kingdom) (NON) 100,564 5,108,012 Chevron Corp. (S) 331,600 25,878,064 Dana Petroleum PLC (United Kingdom) (NON) 84,174 1,696,018 ENI SpA (Italy) 101,467 2,512,706 Exxon Mobil Corp. 222,400 16,695,568 Marathon Oil Corp. 287,998 9,394,495 Newfield Exploration Co. (NON) 109,700 4,638,116 Nexen, Inc. (Canada) 368,000 8,646,329 Noble Energy, Inc. 35,900 2,342,475 Occidental Petroleum Corp. 186,106 15,035,504 PetroHawk Energy Corp. (NON) 308,900 6,900,826 Petroleo Brasileiro SA ADR (Brazil) 173,376 8,890,721 Rosneft Oil Co. GDR (Russia) (NON) 162,638 1,327,426 Royal Dutch Shell PLC Class A (United Kingdom) 357,549 10,583,455 Royal Dutch Shell PLC Class B (United Kingdom) 150,872 4,329,562 Santos, Ltd. (Australia) 203,854 2,742,968 St. Mary Land & Exploration Co. 28,600 926,068 StatoilHydro ASA (Norway) 236,000 5,810,108 Suncor Energy, Inc. (Canada) 165,433 5,932,921 Tesoro Corp. (S) 48,100 614,718 Total SA (France) 259,188 16,031,119 Tullow Oil PLC (United Kingdom) 202,236 4,123,226 Valero Energy Corp. 104,900 1,666,861 Williams Cos., Inc. (The) 175,200 3,484,728 XTO Energy, Inc. 209,032 8,871,318 Total common stocks (cost $345,975,853) U.S. TREASURY OBLIGATIONS (%)(a) Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 (i) $32,078 $34,753 Total U.S. treasury obligations (cost $34,753) SHORT-TERM INVESTMENTS (17.7%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund (e) 8,580,069 $8,580,069 Short-term investments held as collateral for loaned securities with yields ranging from 0.11% to 0.35% and a due date of December 1, 2009 (d) $66,847,143 66,846,577 SSgA Prime Money Market Fund (i) 310,000 310,000 U.S. Treasury Bills with an effective yield of zero %, December 17, 2009 (i) 40,000 40,000 U.S. Treasury Cash Management Bills with an effective yield of 0.34%, June 10, 2010 35,000 34,929 U.S. Treasury Cash Management Bills with an effective yield of 0.20%, July 15, 2010 (SEGSF) 150,000 149,673 U.S. Treasury Cash Management Bills with effective yields ranging from 0.42% to 0.44%, April 1, 2010 (SEGSF) 505,000 503,994 Total short-term investments (cost $76,465,652) TOTAL INVESTMENTS Total investments (cost $422,476,258) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/09 (aggregate face value $87,123,596) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Australian Dollar $22,460,463 $21,987,897 12/17/09 $472,566 Canadian Dollar 26,585,636 26,099,662 12/17/09 485,974 Euro 15,036,516 14,876,425 12/17/09 160,091 Hong Kong Dollar 2,020,530 2,020,333 12/17/09 197 Japanese Yen 16,956,755 16,201,961 12/17/09 754,794 Swedish Krona 1,247,680 1,236,750 12/17/09 10,930 Swiss Franc 4,820,016 4,700,568 12/17/09 119,448 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/09 (aggregate face value $61,169,203) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $334,753 $327,221 12/17/09 $(7,532) British Pound 34,066,763 34,232,463 12/17/09 165,700 Canadian Dollar 1,734,198 1,701,649 12/17/09 (32,549) Euro 2,372,956 2,341,444 12/17/09 (31,512) Hong Kong Dollar 3,799,484 3,799,076 12/17/09 (408) Japanese Yen 9,821,569 9,384,350 12/17/09 (437,219) Norwegian Krone 6,487,645 6,466,694 12/17/09 (20,951) Singapore Dollar 2,941,791 2,916,306 12/17/09 (25,485) Total Key to holding's abbreviations ADR American Depository Receipts GDR Global Depository Receipts NOTES (a) Percentages indicated are based on net assets of $431,903,497. (b) The aggregate identified cost on a tax basis is $432,725,039, resulting in gross unrealized appreciation and depreciation of $82,395,190 and $14,032,378, respectively, or net unrealized appreciation of $68,362,812. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at November 30, 2009. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2009, the value of securities loaned amounted to $65,163,458. The fund received cash collateral of $66,846,577 which is pooled with collateral of other Putnam funds into 2 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $4,061 for the period ended November 30, 2009. During the period ended November 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $35,242,279 and $37,766,800, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at November 30, 2009. At November 30, 2009, liquid assets totaling $499,024 have been segregated to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at November 30, 2009 (as a percentage of Portfolio Value): United States 43.2% United Kingdom 26.3 Canada 6.2 France 4.6 Japan 3.4 Brazil 3.2 Norway 2.7 Germany 1.9 Australia 1.7 Luxembourg 1.7 Switzerland 1.3 Netherlands 1.1 Ireland 0.8 Hong Kong 0.6 Italy 0.6 Other 0.7 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on Forward currency contracts at the period ended November 30, 2009 are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $309,907 at November 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At November 30, 2009, the fund had a net liability position of $258,606 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $217,331. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $955,226 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates by a material amount. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of November 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $80,519,543 $81,206,315 $ Capital goods 7,048,246 Conglomerates 2,582,960 Energy 154,164,772 92,274,596 Utilities and power 6,791,424 Total common stocks U.S. Treasury Obligations 34,753 Short-term investments 8,890,069 67,575,173 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of November 30, 2009: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of August discounts/ Realized appreciation/ purchases/ and/or out November 31, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $19,044 related to Level 3 securities still held at period end.   Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of November 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,207,311 $593,267 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: January 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2010
